Title: To James Madison from George Joy, 20 December 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 20th: Decr: 1808

I am no Advocate for the Pride of Consistency, which often degenerates into obstinacy; and when rightly understood has not equal Claim to Commendation with an honest Change of opinion, on receiving new lights, or a Candid Confession of previous Error.
It is not therefore with a view to Shew how far I was right in my early Prognostics, (for in many of these I have been egregiously wrong,) that in taking up the Treasury Subject in pursuance of my letter of yesterday I go back as far as when I was what in this Country is called a Boy.  At that time I projected a Speculation in the American funds, and in order to induce some monied men here to embark in it; I urged
1st.  that there must be a Stable Govt: in the U. S.
2nd:  that there could be no Such Govt: without a foundation in Justice.
3rd.  that the Debt was a just Debt, and moreover of so Small Amount as to make a cheap foundation; and in Short
4th.  that whatever temporary Changes might take place whenever the Government came to be fixed it must be fixt upon this Basis.
In order to shew the ample Ability of the U. S. to pay their Engagements I was at the Pains of making a comparative Estimate of that Ability with those of the principal Powers of Europe.  I omitted none of them whose Revenues I could obtain, and I found the most of them, as well as their Population under adequate Authority.
This gave me the Ratio of a Capitation Tax; which I applied, not because I had the least Idea that it would ever be adopted; but merely to Shew the comparative lightness of the Burthen and I found that the American was Saddled with only 2/7 0/4 to the Englishman’s 49/ and a fraction and to the European’s 32/ and a fraction.  I write from memory tho’ as the Subject was treated by letter between me and a Banker at Norwich, I have somewhere Copies of my own Letters & his originals.  Most unfortunately for me I had not the Eloquence to prevail upon him; and all I got for my pains was an Assurance to Mr. John Atkinson (now in New York) in whose Counting house I had learnt what I knew of business, and who had recommended his attention to my Letters, that my Plans were profound, embraced a wide field, and were urged in a way that he did not feel himself competent to controvert.  He Should like very well to be introduced to Mr. Joy; but he was afraid he might be induced to embark the Sum proposed for his House (£50 M.) for he did not like to deal in Negatives.  There were Reasons assigned for it to be Sure; and how could it be if so large a profit were to be made that there were not men in the Country to Swallow it up.  This and a letter of Regret, on my Return to England, that he Should have missed so clear a Plan of dividing a fortune with me, were all I had to console me for having lost a Commission with a Man of honour & probity, to take one up with a Scoundrel, whom I thought at the time the best fellow in the world, and nourished, and cherished, and fed, (for he did not disguise his poverty,) and whom I afterwards found to have robbed every Body public and private with whom he had any Connexion; so that after wading thro’ a Speculation in the funds as my Name on the old Treasury Books will testify in which not less than £300M Sterling were made by Somebody, and my own proper Share not less than 80 M Guis: I was Swindled out of every farthing, and lost above 100 M Dollars into the Bargain, that I advanced as a first foundation for my Bills on Europe.  The Man himself, one Danl. Parker, was reduced to nothing at this time, and has been at various times Since, so as to conceal himself from his Creditors; but he is now, I understand, very rich; which I should care nothing about but that Skipwith tells me he has the Command of Genl. Armstrong’s Backstairs.  Skipwith is evidently and very Strongly prejudiced against Genl. Armstrong, with what reasons I am no Judge.  From him too, or some one else, I have heard that this Parker intrigued to prevent the purchase of Florida, with a view to Some increase of personal Emolument, from enhancing the price, which I don’t understand.  But whether Genl: Armstrong be deceived in him or not, I think it great pity that he Should associate with him; as he is a Known defaulter of unaccounted thousands to the Govt: of the U. S. and whatever has been recovered from him, (I believe Something was in the Secretaryship of Mr: Wolcot), was by Stress, and unhappily against a Property with which he had purchased the Absence of a virtuous, but poor repudiated and heartbroken Wife.
But I have deviated, like a Montaign, from the head of my Chapter; in which I intended to Shew how little Cause of Complaint the Citizens of the U. S. would have, under any Modification of Revenue, that a State of Seclusion may require: Seeing how Small the Amount is compared with what the European must pay.  Indeed where the Ability is clear, and the People sensible of the Necessity of the Contribution, one would Suppose there could be little difficulty in raising the Tax; and, as I am no Candidate for Office, I shall tell you plainly that I don’t think the People of our Country taxed half enough to Keep them Sweet.  "The European Labourer goes Supperless to bed", not often, some very poor may; but the Labourer rarely, but is there no such thing as eating too much Supper?  There is a numerous Class of People here in Circumstances very inferior to any free Men with us; and yet of these, the medical Men tell us more than half the disorders arise from Repletion; and very few indeed from abstraction.  Our New England Men work as hard at times as any Labourers Short of Coal-heavers.  To be sure ’tis on their own soil, which sweetens their Labour; but upon my word I believe that if your Southern folk were to labour more and feed less they would enjoy the average of Life much more than they do now.  Their Appetite, their Hours of Repose, even their hours of recreation, would be improved by it: and you would See much less of the Yawning of the Fever and Ague; and if the Change were to result from necessity, it would still be better than no Change.  Horace first gave me a taste for mediocrity, in one of his Odes, which I had as a Task to render into English Verse when a Boy.  Miserable Stuff I made of it no doubt; but I remembered the Sentiment; (which, if I had been a good Boy, I might as well have learned from Solomon;) and even criticised his auream Mediocritatem golden mean, on which I afterwards found Shakespeare had improved, by placing his treasure in a Silver Casket, between gold and lead.  Thus trained it is no wonder that I should fall in with the medio tutissimus ibis you will go safest in the middle of Aristotle, and find Vice at either extreme of almost every Virtue.  I except Justice, and I assure you that at the time that I was labouring, and hard too, to collect Debts in Ama: and when from the derangement of the Resources of the Country, not the want of them, it was difficult for the Merchants to pay, I apprehended more from a lax State of Morals, consequent on the too great facility of living, and the progressive increase of Wealth, infinitely more, than from the want of anything essential to the Substantial happiness of the People.
In this view of things I always urged to Colo: Hamilton, who was for some time my next door neighbour in Wall Street, and with whom I had frequent intercourse both then and afterwards, the Policy as well as Justice of placing the Debt, principal and interest, on the most respectable foundation, which to do him Justice he was always inclined to do; and at the time of your difference with him on that subject I had a particular Conference with him at the Treasury thereon.  Regretting, as I did of course that there should be any difference between you, which I had not understood to be the Case before; he told me it was most true that in the old Congress you had given him on this Subject the most powerful Support, and very much greater than he could derive from any other Source.  "How was it then that you were now so much opposed to his Plans"?  He replied that you had satisfied him (I perfectly remember the words) that in this difference there was no deviation from your former opinion; which was that the Debt should be discharged with the most perfect good faith.  To whom it was to be paid was a new Question, which might possibly have been Suggested by Mr: Jefferson.  In discussing the Proposition itself, tho’ I could in no shape admit the Right of the Govt: to abridge the Claim of its’ own Creditor, in other words to impair a Contract to which itself was Party; yet seeing in the depreciation a Loss to the Soldier consequent, not on the inability of the Country to pay, but on that of the Govt: to raise, the Tax; and believing as I did that the Debt was not large enough to oppose an Obstacle to the Act of Justice now that the inability was removed; I had no hesitation to propose the funding of both, but this he said was impossible.  He did not deny the comparative ability of the Country; as I had Stated it in England and produced it to him; and in a Govt: like that of Prussia it might and perhaps would be enforced; but in a Govt: so popular as ours he was obliged to modify the Debt as it Stood; and he doubted his Ability to obtain all that he had proposed.  I have been induced to revert to these evidences of opinions confirmed by the subsequent very easy Removal of so large a portion of the Bugbear Debt, by the Consideration of the Advantage that may result from the promulgation of them, confirmed as they are by Experience, at a Moment when I am persuaded Modification alone is wanting to bring the Resources of the State into action, under Circumstances that must rescind, or divert, many of the ordinary Sources of Revenue; and I have been particularly reminded of your part in the Drama, by a Conversation with a friend last Evening wch with a Suggestion that occurred to me on leaving him, will furnish the Subject of another letter.  Meantime I rest, very truly Dr. Sir, Your friend & Servt.

Geo: Joy


22nd Decr: "Le voila Empereur des Mains du Pape," as my Banker wrote me from Paris on the Coronation of Buonaparté "reste a Savoir si les finances en iront mieux."  The Power of a People to pay Taxes, and that of a Government to raise them, are not only very different; but in some Cases essentially inverse to each other.  Freedom gives Energy, Energy Wealth: but the freeman hugs the Right of giving to the State; which cannot therefore enforce the necessary Contribution, as in despotic Govts:.  If with the ability of the People to pay there be a laxity of Morals inducing them to refuse the fairly apportioned Aids that the public Service requires; that Govt: is not properly constituted that has not the power to enforce them.  What precise Reinforcement a Govt: may want in such Case it may be difficult to say; but the sooner adequate authority is vested somewhere the better, for there is no better Ladder to Usurpation than empoisoning the fountains of Justice.  The U. S. have hitherto done well in meeting their Engagements & I am glad of it; but if I am rightly informed they have not been able to raise the Means of defence, without wch in this "rocking of the Battlements" they may become "a City that is broken down and without Walls" inviting the incursions of an armed Banditti who promise themselves, without the trouble of Sowing Discord, to reap the Harvest of that already Sown.
"En quôis conveoimus Agros”
I have never apprehended anything dishonorable in the Govt: relative to the Debt but I am sure that any defalcations will be charged to them by their adversaries; for it is easier to turn back the Rhone than to stem the Tide of partial Politics; as you will judge when I tell you that a friend of my own, in very general, and, I am sure, well merited Estimation, told me the other Evening, that the Debt being cheifly in the hands of federalists and foreigners was not likely to be regarded at all by the new administration, who would not care sixpence whether they were ever paid or not.  It was this, and a marble Bust of Hamilton in the room, that led to the Conversation referred to in my last, in which I assured him of course how much he had been misled, and on parting from him the following object occurred to me as offering Evidence of the Correctness of my opinion.  But before I submit it to your Consideration I must premise that in the opinions that I have taken the liberty to obtrude upon you from time to time, I cannot have been influenced by any sinister Views.  What I mean is I have had nothing depending in which I could have been benefitted personally by the adoption of the Measures I have recommended.  The Rotterdam Establishment was all I wished.  Its’ failure, from the anomalous State of Trade, has been to me a Source of Serious disappointment.  With the best means of information I have not Speculated on the Embargo to the Amount of one Guinea, nor indeed have I earned a Guinea since it took place.  Looking tho’ God Knows with very little hope, to a Change of things that might enable me to take up that Object with advantage; I have thot: it right to Keep myself unfettered with any Concerns that might impede my taking that post whenever my own or the public service required it.  Had it been otherwise, and I had embraced any of those Objects of Profit, by which Some large fortunes have been made, it would not, I think, have altered my opinion, nor have prevented the same course of advice; but I should have thought it right to say so; and then, if neither the information, nor opinion, had any intrinsic Evidence, or Weight; they might have been ascribed to an interested Bias.
When I wrote you that the Genius of a certain Gentleman of the best dispositions did not appear to me to have been sufficiently exercised upon the track of invention; you would naturally conclude that I did not consider the cheif Magistracy of the U. S. an office of mere Rotine, and even if it were so in ordinary times, the President of these days will find himself often called upon to engender new Ideas for which he can find no precedent.  The Plan I have to submit arises out of Circumstances: Circumstances imposed on the U. S. and of which I see no Objection to theirtaking the advantage.
The Louisiana Debt I presume is all owned in Europe.  A great part of it must be owned in Holland and I should be glad to find some of it in France: and tho’ the Domestic Debt, held here, has been for some time travelling homeward I presume there must be a considerable portion of that in Europe also.  The Embargo has dried up the usual Source of Remitance for this debt The Interest of this debt, as well as that for the Bank Stock; for which, altho’ I believe it has become private property by the Sale of the public Shares, there appears to be Still an equitable Claim on the Govt: for those Remitances to Europe to which the Corporation pledged themselves when the Govt. made a part of it.  If a Sale can be found for the Produce of the U. S. without compromitting the honor of the Govt: no one will dispute the advantage resulting from it.  If the Project be founded on an honorable Effort of the Govt: to remove obstructions to the payment of a Debt which those Obstructions furnished a Plea for witholding; I shall not Say that it will meet no Enemies, but I may confidently Say that it ought to meet none but friends.  I propose then that the Belligerents be applied to for such Modification of their ungracious Ordinances as will admit into their Several Ports the means not only of paying the Interest and Instalments that may become due, but of purchasing Such part of the Capital as may be bought within Such Limitations as the U. S. may chuse to impose; and that the Admission be unaccompanied by any of those Conditions to which an independent Nation cannot Subscribe.  My next will contain certain Calculations by which it will appear that the U. S. may acquit themselves of a large portion of Debt at the fair Rate of 20/. pr £. without costing them 10/.  Mean time the cheif Article of produce, for obvious Reasons, is Tobacco; to be purchased on a principle of the fairest Competition, assorted for the different Markets and in quantities not exceeding half or at most 3/4 of the Demand, After this Fish, not because it can be made so profitable; but to give a permanent relief to the eastward, but not a Word of Cotton or Pot and Pearl Ashes, or anything that can be worked up in Manufactures at home, And if the West Indies cannot be so far distressed, as to produce a Changes of Measures, some Relief may be given to the middle States, by opening a partial Market for Flour, the Proceeds to be applied by Remitance to the Same Object.
A number of political Considerations Strike me as combining to recommend this Plan, Perhaps because I feel an Interest in it, for I mean that the Consignments Should be made to the regular Officers of the Govt:, vizt: the Consuls who are also Merchants and I Shall of course propose the most lucrative Situation for myself; whether it be within my own Consulate, which is not likely to require me for any other purpose; or at this Residence where for many Reasons Some one ought to be joined in this case to Genl: Lyman.  With the Estimates I may join Some of those Considerations: mean time I Should be glad to Know how far the Proposal meets your Ideas; and beg to recommend that your Communications on the Subject extend no farther than you may judge absolutely necessary being very truly, Dear sir, Your friend & Servt.


Geo: Joy

